Case 2:20-cv-10658-BAF-MJH ECF No. 22-2, PageID.236 Filed 10/30/20 Page 1 of 3




        EXHIBIT B
Case 2:20-cv-10658-BAF-MJH ECF No. 22-2, PageID.237 Filed 10/30/20 Page 2 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 INSPIRE MEDICAL BILLING, LLC,

               Plaintiff,
 -vs-                                                Case No: 2:20-cv-10658
 HMR FUNDING, LLC, and VELOCITY                      Hon. Bernard A. Friedman
 MEDICAL RECORDS SOLUTIONS, LLC,

              Defendants.


               AFFIDAVIT UNDER OATH OF MARK GUEDRI

      Mark Guedri, being first duly sworn, deposes and states that he has personal

knowledge of the matters asserted below, is competent testify to the contents

thereof, and that to the best of his knowledge and belief, the matters set forth

herein are true:

      1.     I am over the age of 18 and am competent to make this Affidavit.

      2.     I served as CEO for HMR Funding, LLC, from 2012 to 2019 and as

CEO of Velocity Medical Records Solutions, LLC, from 2017 to 2019. I submit

this Affidavit in support of O’Hagan Meyer’s Motion to Withdraw as Counsel.

      3.     Both HMR Funding, LLC, and Velocity Medical Records Solutions,

LLC, are in the process of dissolution and neither entity has funds with which to

pay counsel or any other accounts payable.


                                           1
Case 2:20-cv-10658-BAF-MJH ECF No. 22-2, PageID.238 Filed 10/30/20 Page 3 of 3




      4.    I have communicated to counsel Burkholder that the entities cannot

pay for previously performed legal services and are no longer operating businesses

with any expectation of future earnings.

      5.    I have been informed by counsel since June of 2020, that O’Hagan

Meyer would withdraw from representation of HMR Funding, LLC, and Velocity

Medical Records Solutions, LLC, if the entities were unable to pay for legal

services rendered.




                                           2
